Name: Commission Regulation (EC) No 1227/96 of 28 June 1996 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: tariff policy;  trade;  regions of EU Member States;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31996R1227Commission Regulation (EC) No 1227/96 of 28 June 1996 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance Official Journal L 161 , 29/06/1996 P. 0075 - 0081COMMISSION REGULATION (EC) No 1227/96 of 28 June 1996 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balanceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), as last amended by Regulation (EC) No 2537/95 (2), and in particular Article 10 thereof,Whereas Commission Regulation (EEC) No 1696/92 (3), as last amended by Regulation (EEC) No 2596/93 (4), lays down in particular the detailed rules for implementation of the specific arrangements for the supply of certain agricultural products to the Azores and Madeira;Whereas Commission Regulation (EEC) No 2219/92 of 30 July 1992 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance (5), as last amended by Regulation (EC) No 1703/96 (6). establishes the forecast supply balance for milk products for Madeira for the period 1 July 1995 to 30 June 1996;Whereas the forecast supply balance for the period 1 July 1996 to 30 June 1997 should be drawn up on the basis of the information available in order to satisfy milk product requirements in Madeira; whereas Annex I to Regulation (EEC) No 2219/92 should be amended accordingly;Whereas the requirements of Madeira include milk powder and cheese falling within subheadings not included in Annex II to Regulation (EEC) No 2219/92; whereas Annex II to that Regulation should consequently be amended to include CN codes 0402 21 11 and 0402 21 19 for milk powder and product codes 0406 90 78 300 and 0406 90 78 500 for Gouda cheese;Wheres the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2219/92 is amended as follows1. Annex I is replaced by Annex I hereto.2. Annex II is replaced by Annex II hereto.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 173, 27. 6. 1992, p. 1.(2) OJ No L 260, 31. 10. 1995, p. 10.(3) OJ No L 179, 1. 7. 1992, p. 6.(4) OJ No L 238, 23. 9. 1993, p. 24.(5) OJ No L 218, 1. 8. 1992, p. 75.(6) OJ No L 141, 14. 6. 1996, p. 40.ANNEX I 'ANNEX IForecast supply balance for Madeira relating to milk products for the period 1 July 1996 to 30 June 1997>TABLE>ANNEX II 'ANNEX II>TABLE>